EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerry Lee Andken on January 6, 2021 and Eric Halsne on January 7, 2021.

The application has been amended as follows: 

	In claim 1, in line 14, the limitation --- a rotation of the image plane based on --- has been inserted before the words “the spatial”.
	In claim 1, in line 17, the word “an” has been deleted and the word --- the – inserted therefor.

	In claim 14, in line 13, the limitation “determining, , based at least in part, on the” has been deleted and the limitation --- determining, based at least in part, on a rotation of the image plane based on the --- inserted therefor.  
	In claim 14, in line 16, the word “an” has been deleted and the word --- the – inserted therefor.

	In claim 15, in line 3, the word “a” has been deleted and the word --- the --- inserted therefor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 14, the prior art does not teach or suggest determining, based at least in part, on a rotation of the image plane based on the spatial rotation angle, the altered image plane within the volume that is spatially oriented relative to the image plane such that the direction of the motion of the object is in-plane with the altered image plane, wherein the altered image plane depicts the in-plane motion of the object and wherein the spatial rotation angle is determined within the volume on a basis of the direction of the motion determined in the three-dimensional ultrasound data, in combination with the other claimed elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793